DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claim(s) 3-8, 13-18, 23-25, and 28-30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 10-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zdornov et al. (US 2018/0234343 A1) in view of Gholmieh et al. (UE 2007/0153695 A1).

Regarding claim 1, Zdornov discloses A network element (Figs. 2-3: switch 30), comprising:
multiple ports configured to connect to a communication network (Figs. 2-3, [0051], [0053], [0059]: multiple ports 34 connect to communication network 26); and
circuitry configured to (Figs. 2-3: switch controller 56):
receive via one of the ports a packet that originated from a source node and is destined to a destination node (Figs. 2-4, [0059], [0075]: switch 30 receives via an ingress interface a packet, see packet 80A and 80B, originated from a source node destined for a destination node at step 100), the packet comprising a mark that is indicative of a cumulative state derived from at least output ports that were traversed by the packet along a path, from the source node up to the network element (Fig. 3, [0061], [0076]-[0078]: the packet includes a mark indicating a cumulative congestion indication derived from per VL-dedicated queue of the egress port to which the packet is routed, i.e., from the source node to switch 30, see packet 80B);
select a port for forwarding the packet toward the destination node (Figs. 3-4, [0055], [0059], [0075]: switch 30 selects an egress interface for the received packet to forward it to the destination node at step 104);
update the mark of the packet based at least on a value of the mark in the received packet (Figs 3-4, [0061], [0076]-[0078]: switch 30 cumulatively marks congestion indications in the packet, see packet 80B, based on a congestion state per VL-dedicated queue of the egress port to which the packet is routed. To do this cumulative marking, switch 30 combines the individual congestion indications for each VL-dedicated queues of the selected egress interface accumulated from each switch separately along the route in the upstream); and
transmit the packet having the updated mark to the destination node via the selected port (Figs. 3-4, [0059], [0079]: switch 30 schedules to transmit the marked packet at step 112 and transmits the marked packet to the destination node, see packet 80B).
While Zdornov discloses the cumulative state of the mark is derived from congestion indication from per VL-dedicated queue of the egress port to which the packet is routed and cumulatively marking congestion indications based on the congestion state per VL-dedicated queue of the egress port, Zdornov does not disclose the congestion indication from per VL-dedicated queue of the egress port is associated with bandwidth utilization conditions of output ports and a local bandwidth utilization condition of the selected port.
However, Gholmieh discloses the congestion indication is associated with bandwidth utilization conditions of output ports and a local bandwidth utilization condition of the selected port (Fig. 2, [0023]-[0024]: to detect egress congestion and set one or more egress congestion indicators, egress communication link utilization is measured in bandwidth utilization and is compared with a threshold by a node 10. [0048]: the egress condition can also be detected in an aggregate, i.e., on a per-stream basis. [0056]: the congestion control method can be applied to multiple intermediate nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the congestion indication from per VL-dedicated queue of the egress port to which the packet is routed, as taught by Zdornov, with bandwidth utilization, as taught by Gholmieh.
Doing so allows the node to compare the bandwidth utilization with a threshold as a means for detecting egress congestion (Gholmieh: Fig. 2, [0024]).

Regarding claim 11, Zdornov discloses A method, comprising:
in a network element comprising multiple ports that connect to a communication network (Figs. 2-3, [0051], [0053], [0059]: switch 30 comprises multiple ports 34 that connect to communication network 26), receiving via one of the ports a packet that originated from a source node and is destined to a destination node (Figs. 2-4, [0059], [0075]: switch 30 receives via an ingress interface a packet, see packet 80A and 80B, originated from a source node destined for a destination node at step 100), the packet comprising a mark that is indicative of a cumulative state derived from at least output ports that were traversed by the packet along a path, from the source node up to the network element (Fig. 3, [0061], [0076]-[0078]: the packet includes a mark indicating a cumulative congestion indication derived from per VL-dedicated queue of the egress port to which the packet is routed, i.e., from the source node to switch 30, see packet 80B);
selecting a port for forwarding the packet toward the destination node (Figs. 3-4, [0055], [0059], [0075]: switch 30 selects an egress interface for the received packet to forward it to the destination node at step 104);
updating the mark of the packet based at least on a value of the mark in the received packet (Figs 3-4, [0061], [0076]-[0078]: switch 30 cumulatively marks congestion indications in the packet, see packet 80B, based on a congestion state per VL-dedicated queue of the egress port to which the packet is routed. To do this cumulative marking, switch 30 combines the individual congestion indications for each VL-dedicated queues of the selected egress interface accumulated from each switch separately along the route and locally in the upstream); and
transmitting the packet having the updated mark to the destination node via the selected port (Figs. 3-4, [0059], [0079]: switch 30 schedules to transmit the marked packet at step 112 and transmits the marked packet to the destination node, see packet 80B).
While Zdornov discloses the cumulative state of the mark is derived from congestion indication from per VL-dedicated queue of the egress port to which the packet is routed and cumulatively marking congestion indications based on the congestion state per VL-dedicated queue of the egress port locally, Zdornov does not disclose the congestion indication from per VL-dedicated queue of the egress port is associated with bandwidth utilization conditions of output ports and a local bandwidth utilization condition of the selected port.
However, Gholmieh discloses the congestion indication is associated with bandwidth utilization conditions of output ports and a local bandwidth utilization condition of the selected port (Fig. 2, [0023]-[0024]: to detect egress congestion and set one or more egress congestion indicators, egress communication link utilization is measured in bandwidth utilization and is compared with a threshold by a node 10. [0048]: the egress condition can also be detected in an aggregate, i.e., on a per-stream basis. [0056]: the congestion control method can be applied to multiple intermediate nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the congestion indication from per VL-dedicated queue of the egress port to which the packet is routed, as taught by Zdornov, with measurement in bandwidth utilization, as taught by Gholmieh.
Doing so allows the node to compare the bandwidth utilization with a threshold as a means for detecting egress congestion (Gholmieh: Fig. 2, [0024]).

Regarding claim(s) 2 and 12, Zdornov in view of Gholmieh discloses all features of claim(s) 1 and 11 as outlined above. 
While Zdornov discloses wherein the cumulative state is derived from both congestion conditions of the output ports that were traversed by the packet along the path, and wherein the circuitry is configured to update the mark based on both on a local congestion condition of the selected port (Fig. 3, [0061], [0076]-[0078]: the packet includes a mark indicating a cumulative congestion indication derived from per VL-dedicated queue of the egress port collected along the path and locally, see packet 80B, that includes CEi and CREi), Zdornov does not disclose, but Gholmieh discloses congestion indication is associated with bandwidth utilization conditions of output ports and a local bandwidth utilization condition of the selected port (Fig. 2, [0023]-[0024]: to detect egress congestion and set one or more egress congestion indicators, egress communication link utilization is measured in bandwidth utilization and is compared with a threshold by a node 10. In addition to detecting egress congestion based on the egress communication link utilization, Fig. 3, [0025]: the node can further monitor egress data queue size to determine egress data congestion. [0048]: the egress condition can also be detected in an aggregate, i.e., on a per-stream basis. [0056]: the congestion control method can be applied to multiple intermediate nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the congestion indication from per VL-dedicated queue of the egress port to which the packet is routed, as taught by Zdornov, with measurement in bandwidth utilization and egress data queue size, as taught by Gholmieh.
Doing so allows the node to detect egress congestion (Gholmieh: [0024]).

Regarding claim(s) 10 and 20, Zdornov in view of Gholmieh discloses all features of claim(s) 1 and 11 as outlined above. 
Zdornov discloses wherein the mark reuses a field in a header of the packet that is used by a given protocol only for congestion notification ([0061], [0077]: a packet comprises a header with multiple congestion indications where a source node initially umarks all congestion indications, see packet 80A. However, a switch may change (=reuse) the mark by cumulatively marking the congestion indications, see packet 80B, where CEi and CREi bits are changed. Table 1, [0064]-[0065]: the congestion indication follows a protocol that uses predefined mapping between VL congestion states and congestion indication bits including VL-victim, VL-root, VL-non-congested, CEi, and CREi bit).

	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zdornov et al. (US 2018/0234343 A1) in view of Gholmieh et al. (UE 2007/0153695 A1) and Paulissen et al. (EP 3 902 275 A1).

Regarding claim(s) 9 and 19, Zdornov in view of Gholmieh discloses all features of claim(s) 1 and 11 as outlined above. 
While Zdornov discloses bandwidth of the physical link is shared by one or more logical links, Zdornov does not disclose, but Gholmieh discloses wherein the circuitry is configured to measure a bandwidth of data transmitted by the selected port (Fig. 1, [0023]: egress and ingress communication links 16. [0024]: link utilization is measured in number of bytes transmitted on a given port per unit of time), and to determine the local bandwidth utilization condition of the selected port (Fig. 1, [0023]: egress and ingress communication links 16. [0024]: link utilization is measured in bandwidth utilization).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program switch 30, as taught by Zdornov, to measure the number of bytes transmitted on a given port per unit of time and measure the link utilization in bandwidth utilization and the number of bytes transmitted on the given port, as taught by Gholmieh.
Doing so allows the node to detect egress congestion (Gholmieh: [0024]).
Zdornov in view of Gholmieh does not disclose, but Wu discloses to measure link utilization in bandwidth utilization by applying a probabilistic function to the measured bandwidth ([0067]: a probabilistic prediction is used to predict bandwidth within an upcoming time based on all bandwidth samples).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program switch 30, as taught by Zdornov, to measure the link utilization in bandwidth utilization and the number of bytes transmitted on the given port, as taught by Gholmieh, and apply a probabilistic prediction to predict the bandwidth based on all bandwidth samples, as taught by Paulissen.
Doing so estimates the probability with which an event is to occur for an upcoming time interval (Paulissen: [0067])

	Claim(s) 21-22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zdornov et al. (US 2018/0234343 A1) in view of Gholmieh et al. (UE 2007/0153695 A1) and Gusat et al. (US 2008/0025217 A1).

Regarding claim 21, Zdornov discloses A network node (Fig. 3: source node 24A), comprising:
a network adapter coupled to a communication network (Fig. 3, [0059]-[0060]: network interface controller (NIC) 70 of the source node is used for connecting to communication network 26); and
a host processor coupled to the network adapter (Fig. 3, [0060], [0072]: circuitry 74 is coupled to NIC 70 and is implemented by using a processor), configured to:
receive from a remote node that is coupled to the communication network (Fig. 3: destination node 24B is connected to communication network 26) via the network adapter, a packet comprising a mark that is indicative of a cumulative state derived from at least output ports that were traversed by the packet along a path, from the network node to the remote node (Fig. 5, [0080], [0082]: NIC 70 of source node 24A receives feedback packet, see packet 84, from the destination node at step 200. The feedback packet includes multiple congestion indications, CEi and CREi, per VLi collected by switches along source-to-destination route as described with reference to Fig. 3, [0061], [0076]-[0078]: the packet includes a mark indicating a cumulative congestion indication derived from per VL-dedicated queue of the egress port to which the packet is routed, i.e., from the source node to switch 30, see packet 80B); and
adjust a rate of data transmission by the host processor into the communication network ([0005]: source node reduces the rate in which data is injected into the network based on a notification from a congested switch).
While Zdornov discloses the cumulative state of the mark is derived from congestion indication from per VL-dedicated queue of the egress port to which the packet is routed and cumulatively marking congestion indications based on the congestion state per VL-dedicated queue of the egress port, Zdornov does not disclose the congestion indication from per VL-dedicated queue of the egress port is associated with bandwidth utilization conditions of output ports. Furthermore, while Zdornov discloses the source node reduces the rate in which data is injected into the network based on a notification from a congested switch, Zdnornov does not disclose the source node reduces the rate based on the mark in the received packet from the destination node.
However, Gholmieh discloses the congestion indication is associated with bandwidth utilization conditions of output ports (Fig. 2, [0023]-[0024]: to detect egress congestion and set one or more egress congestion indicators, egress communication link utilization is measured in bandwidth utilization and is compared with a threshold by a node 10. [0048]: the egress condition can also be detected in an aggregate, i.e., on a per-stream basis. [0056]: the congestion control method can be applied to multiple intermediate nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the congestion indication from per VL-dedicated queue of the egress port to which the packet is routed, as taught by Zdornov, with bandwidth utilization, as taught by Gholmieh.
Doing so allows the node to compare the bandwidth utilization with a threshold as a means for detecting egress congestion (Gholmieh: Fig. 2, [0024]).
Zdornov in view of Gholmieh does not disclose the source node reduces the rate based on the mark in the received packet from the destination node.
However, Gusat discloses in Fig. 2, [0023] a switching node 104 receives a plurality of message from a source node 102 destined for a destination node 106 and measures an out-service corresponding to output-ports, in [0027], [0033] marks one or more messages with an ECN to form a PECN indicating a congested port, and in [0046], [0049] sends the PECN as a FPECN to a destination node 106 that changes the FPECN to a BPECN and sends it back to the source node 102. Gusat then discloses the source node reduces the rate based on the mark in the received packet from the destination node (Figs. 2-3, [0047], [0049]-[0050]: source node 102 regulates the egress of the plurality of messages at steps 206/308 based on information of received BPECN message sent back by the destination node 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the source node, as taught by Zdornov, to regulate the egress of a plurality of messages based on information of received BPECN message from a destination node, as taught by Gusat.
Doing so may relieve the congestion of switching node 104 (Gusat: [0047]).

Regarding claim 26, Zdornov discloses A method comprising:
in a network node (Fig. 3: source node 24A), receiving by a host processor (Fig. 3, [0060], [0072]: circuitry 74 is coupled to NIC 70 and is implemented by using a processor), a packet sent from a remote node over a communication network (Fig. 5, [0080], [0082]: NIC 70 of source node 24A receives feedback packet, see packet 84, from a destination node at step 200), the packet comprising a mark that is indicative of a cumulative state derived from output ports that were traversed by the packet along a path, from the network node to the remote node (Fig. 5, [0080], [0082]: the feedback packet includes multiple congestion indications, CEi and CREi, per VLi collected by switches along source-to-destination route as described with reference to Fig. 3, [0061], [0076]-[0078]: the packet includes a mark indicating a cumulative congestion indication derived from per VL-dedicated queue of the egress port to which the packet is routed, i.e., from the source node to switch 30, see packet 80B); and
adjusting, by the host processor, a rate of data transmission into the communication network ([0005]: source node reduces the rate in which data is injected into the network based on a notification from a congested switch).
While Zdornov discloses the cumulative state of the mark is derived from congestion indication from per VL-dedicated queue of the egress port to which the packet is routed and cumulatively marking congestion indications based on the congestion state per VL-dedicated queue of the egress port, Zdornov does not disclose the congestion indication from per VL-dedicated queue of the egress port is associated with bandwidth utilization conditions of output ports. Furthermore, while Zdornov discloses the source node reduces the rate in which data is injected into the network based on a notification from a congested switch, Zdnornov does not disclose the source node reduces the rate based on the mark in the received packet from the destination node.
However, Gholmieh discloses the congestion indication is associated with bandwidth utilization conditions of output ports (Fig. 2, [0023]-[0024]: to detect egress congestion and set one or more egress congestion indicators, egress communication link utilization is measured in bandwidth utilization and is compared with a threshold by a node 10. [0048]: the egress condition can also be detected in an aggregate, i.e., on a per-stream basis. [0056]: the congestion control method can be applied to multiple intermediate nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the congestion indication from per VL-dedicated queue of the egress port to which the packet is routed, as taught by Zdornov, with bandwidth utilization, as taught by Gholmieh.
Doing so allows the node to compare the bandwidth utilization with a threshold as a means for detecting egress congestion (Gholmieh: Fig. 2, [0024]).
Zdornov in view of Gholmieh does not disclose the source node reduces the rate based on the mark in the received packet from the destination node.
However, Gusat discloses in Fig. 2, [0023] a switching node 104 receives a plurality of message from a source node 102 destined for a destination node 106 and measures an out-service corresponding to output-ports, in [0027], [0033] marks one or more messages with an ECN to form a PECN indicating a congested port, and in [0046], [0049] sends the PECN as a FPECN to a destination node 106 that changes the FPECN to a BPECN and sends it back to the source node 102. Gusat then discloses the source node reduces the rate based on the mark in the received packet from the destination node (Figs. 2-3, [0047], [0049]-[0050]: source node 102 regulates the egress of the plurality of messages at steps 206/308 based on information of received BPECN message sent back by the destination node 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the source node, as taught by Zdornov, to regulate the egress of a plurality of messages based on information of received BPECN message from a destination node, as taught by Gusat.
Doing so may relieve the congestion of switching node 104 (Gusat: [0047]).

Regarding claim(s) 22 and 27, Zdornov in view of Gholmieh and Gusat discloses all features of claim(s) 21 and 26 as outlined above. 
While Zdornov discloses wherein the cumulative state is derived from both congestion conditions of the output ports that were traversed by the packet along the path (Fig. 3, [0061], [0076]-[0078]: the packet includes a mark indicating a cumulative congestion indication derived from per VL-dedicated queue of the egress port collected along the path and locally, see packet 80B, that includes CEi and CREi), Zdornov does not disclose, but Gholmieh discloses congestion indication is associated with bandwidth utilization conditions (Fig. 2, [0023]-[0024]: to detect egress congestion and set one or more egress congestion indicators, egress communication link utilization is measured in bandwidth utilization and is compared with a threshold by a node 10. In addition to detecting egress congestion based on the egress communication link utilization, Fig. 3, [0025]: the node can further monitor egress data queue size to determine egress data congestion. [0048]: the egress condition can also be detected in an aggregate, i.e., on a per-stream basis. [0056]: the congestion control method can be applied to multiple intermediate nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the congestion indication from per VL-dedicated queue of the egress port to which the packet is routed, as taught by Zdornov, with measurement in bandwidth utilization and egress data queue size, as taught by Gholmieh.
Doing so allows the node to detect egress congestion (Gholmieh: [0024]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Gafni et al. (US 2017/0272372 A1) – [0004], [0025], [0030]: a switch sets/marks packets with an ECN so that a receiver oft the ECN notifies the sender of congestion.	Zur et al. (US 2006/0203730 A1) – Figs. 1 and 8, [0021]: switch sends congestion indication to destination node to be forwarded to source node. The congestion indication is over a network to experience latencies and congestions on all switches and routers before it is received by the source node. Upon receiving the congestion indication, the source node adjusts processing speed for unprocessed network frames.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478